,,...
                                               ‘7..
                                         ;I *...:.:
                                         c3
                                          ....,.,:,..
                                                 :..,’
               OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                AUSTIN




                                        OplrrlQnRO. 04333        \   \




              YOU B8ke   tb.   to,]   O.i+$&                         v




                                                      fItI CWllJ, Or dOO8 it
                                                      0 otfetin*     8 tour80
                                                      OOl work 8nd h8re 8
                                                      e flight    inmtruation
                                                   we do not reoalre tba
                                                      tram tho rtuden t 8nd
                                  instruetar.       If    the ~eter8nm    hre8u




               T0r fh*   r8kO ot eolBpletmear 10 quote the               entire   Arts010
(htlale       286&-1)    8a s8mbnOW ltand8, 8m ?ollOVSl
               s3eo. 1. The governing  bo8rds at the l~OVeP81 in-
          rtltutian~ oi oolYegi8te mnk, mpporkd      in whole or
          in p8rt by pub116 funds 8ppropri8ted f'rOl#the Sfrte
          Tre8sury, 8ra hereby 8utboriSed 8nd direotod   t4 ex
          8nd exempt 811 aitiXi3nrOf ?eXaa, Who h8V@ re8ided
TU88      fo r   l    period    o i a Of lOs8            th8m     tWo IT    (12)
wntbr      Prior to the d8ta Of                    rOsid’8tion,            8 d
who urtod  durin& the                    8p811isb-AmeriO~a           andPor        dur-
Sn6 the World T8r 8s   anrsam or 9x8tbr lnmd
forces of,tbe Daited Statas durln& tba lorld      TIC,
oad who we hoaor8bly dieOh8rgOsd thorefroa,     from
the p8ja@llt  of aI1 dues, f0.e  8nd obrrpr wbrtso-
clor, inaladin6   fees for oorrospondonoe  oourrerl
provided,        horarbr,the faragain l
                                  th8t      xemptlOa
shll  not        be    aonstrwd
                        TV apply to deposits, 8uoh
8s librmyr or 78boratar~'deposits, rhiob uy ba
required in the nsture of 8 srourity for the ro-
turn of or proper 08ro of property    la8nrd   for ths
use of S~dOnt8~ nor to any tees or 6b8rges        for
lad&g,   board or alothlng~ 'IlhO   gaTOming bo8rds
of said institutions UJ 8nd It 8h11 be their
duty to require errrl 8ppliomt     Olriming   the bme-
fit ai the\sbovr exemption   to submit   utlmf8otorJ
nidenoe       th8t   tb8       lppliO8nt
                               18 8 Oiti8OU   Of t-88
8nd is     otherwise
                   antitled to ssld ufmptiou.       The
provisions of this Ssotion ah817 8pp1y to those
students rho 8rc herein lXempted th8t h8re sl-
resdy  ragirtsrecl nnd p8ld their fees or tuition
for the 1933-34 sahool term, antl the gotaming
bo8rds a? moh lnstjtutlon8 ore hereby 8uthorlsed
snd dlreatad to rafund mob tees to 8ny student
rho h8s 83re8dy p8id   ouoh fees  or tuitioa ?Or the
1933-34 sohool tom.
       s6ea. 2. The gaTeming borrds of nid lnstl-
tutions    of oolleglrtr rsnk 8re hereby 8utboriZed
to issue sabalsrshi~s e8oh ysrr to the hi&heat
r8nRlng    wdurte   at 8ooradlted high mahool8 ot
this   State, examrting s8id gradustes from ths pav-
mant Of 811 dues, tea8 8nd chargas wh8tsaorer:
provided, however, thst maid uenptions      ahall   not
8pply to library or 18bOr8tory or sipsil8rdeposita,
nor to faes or ah8rgen    for 1adghg~ bO8rd Or aloth-
fn&*    fiuob uemptj~onm sh8ll bo gr8ntad subject to
auah l~Dit8titis 8nd rsstrlatlaas 88 Ins?be pro-
 soribsd by the gormning     bo8rd Of e8oh Of uld In-
stltutiona0            Prolpt~s          hwwtnfore           88de    by 3t8tO       rdu-
68tiOn8] iastitutioaa rith                     rd@rmOe              to rohol8r-
@ipa      Uh811       not    be int8lidated bl 8.                   B.’ 322, Ch8p-
tar 190, Omersl                Lsss of       the
                                          Regu18r   3eulor1 O?
the Torty-third              TqisI8turs  8nd prariding    that
those  students             who 8s holders at sohe~8rmbips
~onor8bfe      6.   E.   t?8Til -    mt;.    3




     graatod        prior ta the )msuge              of 8. 1.‘ lo*   WpI,
     ch8ptor 196, sOIW81 Law8 Of th@ BOgUlBr 8bS~.%m
     a? the Forty-third togirl 8turo who upam mtoring
     any Of tbo 6  ,k tO ldllo8tiOiI81
                                     institUtiOn8   8ra l'8-
     qulred   to p8~ feee  ia 8aoord8nOo with tbe 8bOVo
     mentioned   Aot shall bo r8md.d     thO80 tws pie
     8nd that tboee l   abolerehi.pe8ffOeted eh811 OOD-
     tinus t0 ba 18lid 80 1416 88 the 8tUdOntS 88y de-
     aire to us81them for the purposes for rhioh they
     vere gmnted or until     muob studsnts   shall hare
     oompletad 8 four-yerr OOuree in euob institution.

           s6eo* 3;. All o? tbe sboro end ?ore?ola~ pro-
     rlsiansr conditfms 8nd bsneFits horein8bore   in
     this Artlofe prorlded for in Peotiou  1 ld ia
     Reatim   2 8h811 8ppIy end 8oarus to the benefit
     of 811 uursss, mmbsrm a? the lOWn'e Army Auxll-
     i8ry Corps, Vman' l Auxlli8r~ Voluatear 88erge~oy
     6ervloer 8nd 811 nembors of tba UnitOd 8%8tes
     armed tcwoem, ragsrdloss of whether momberm of
     the United  8t8tss Army or Of the Unltod Sktse
     A8ry 'or the LIlted 6ktas Caret Bu8rd, *ha b8Te,
     or     8re nor serving,            or   rho   may 8tter   the   p8sssge
     of     this Aot, serve in the 8med tbross    of the
     United 8t8te8 a? A8orio8 during the preesnt Torld
     X8r Rumba+ II, Iming tbe ssr now bring proeeoutad,
     8nd rhiob ~88 antsred into      an or shortly 8fter
     Dessmbar 7, 1941, by the United Bf8tes of Amorla8
     8g8ibst sh8t 8r0 00mOnl~      kn0TX1 as tbe &Xi8 POWWSI
     provided, ?urtber, th8t 811 thr 8bOVe 8nd ?ore(toing
     pereone   n8med bare bean hmor8blJ     disoh8rged    from
     the eervia~e 4n which they wewe wg86Qbd. 4Ladr pro-
     vided   ?urthOr,  th8t  the benefits  8nd protieione     of
     this  Aot 8hrll   81 w 8pply and inure to the bmoflt
     of tha obildran of meHmrs a? the tilted St8tss
     Armed Foroas,    where #nab members Tore killed in
     8attCInor dlod while in the seniee.         l%heprod aion 8
     o? this Aot ah811 not 8~~17 to at lnolude 8ny member
     of ouch Un$ted Gtatrs Armed Fororsc or other perems
     horsin8boTe n8nre4, rho roro disah8rgsd ?rm the ear-
     rloe in rhfch they were enpaged bsO8aee o? hein3 Wer
      the      8m   Of   thirty-eight         (38)    JO8l'S Or hOO8USe     Of 8
      perum81 request on the part of web                        person to be
      dlsahrrged from 8UOb 8WTiOes

                s0thsr     th8n     8e mended        herein,   present Artlele
      28Mb-1 is hereby re-en8oted 8nd Sh81? in 811 things
      aantlnus in iul? foraa end effsat sub jeot an?? ta
non4r8bl4 X:.g. D8v1a - p8gs 4



     the 8dditiOn O? the Shav4 ZOOtim t0 be brOm 88
     seot1on 3. Added Aots 1943, 43th Leg., pa 660,
     ah. 337, 11~

         8009 4. ?h4 u4mptIon from the payment of
    duosr ?848, 8nd ch8rgee 8S provided herefn8bore
    in 3eetl@n I 8nd 8ekatian3 of this ktiole      ah811
    not 8pptf  to or lnalud4 honor8bl y di eoh8rged mm-
    berm a? wah Vnltrd St8t4s Armed toroes, or other
    p4reone herein8bore named* who 8re eligible for
    eduo8tiOn or tr8lnlng benefits prorlded by the
    Lilted Statoe Coremment   under PUbllo L8s Ro. lU,
     7fIt,h Congress,      or 8mendment8   thereto,   or ruder
     hblia L8r No. 346, 78th Cmgressr       or 8memdnents
     thoreta, or under 8ny other Federsl leglsl8tIon
     th8t a8y be in ?orOc 8t the tIm4 Of r4pIStrstiOn
     in the eo??s@~    oanaemed  of mah u-ssniae      man
     or wOm8D I AS t0 811 OX-WrviOe ME Or WOEw 8S
     dsfln4d in this seatlon ( th4 governing    bO8rdg of
     each of tbe SefOr81 institutiOna Of Ool?8glst4
     mnk,   mapparted   in whole or la p8Pt by pub110
     ftmd8 8pprOpri8ted    from the Stat4 ‘Fre8wry,   8re
     hereby  8uthorised to enter into contracts     wltb
     th4 Unit06 3t8t4# OOVe!'nSuWit,Or 8llY Of Its 8g4n-
     oies,   to   rUmi8h     instraation   to   suoh ex-semioe
     mh 8nd warnsa 8t 8 tuition r8ta shlah OOVers the
     estImst4d aost of auab Instruatfon or, In the ml-
     tem8tiT0, 8t 8 tuition r8t4 Of %4 Bundred Do?-
     18re ()lOO~OO) 8 s01m~~kr~ 8s MY be d*krmiaed
     by the governing     bosrd of the 1nstltutIoa aonoern-
     ed; provided, however, tb8t if suah rates 81 bere-
     Ia speaifisd me prohlbl ted by Feder8l 18s for 8ny
     pSrtitil8r al8#s of ax-sarvloe r4a or soms~?,thm,
     Ed    in th8t event,   the tuition    r8te   ah811 be maeh
     r8te 8s s8Y be 86reed to by said gOV4lQlng bO8rd8,
     but in 8ny event not 14s~ th8a the Ost8bllrhod
     mtes    for alvillm    students; provided ?urther tbst
     should the Fedenl 18s protide 88 to 81717           olsss  of
     retor8ns th8t mob tuition p8w4nts 8rO to be de-
     dusted from sny subsequsnt benefits Xhlob 88ld
     rafer8n   la8ybe herO8ftOr     entitled    to r~Otiver    the
     eduo8tioa81 Institution oanooraed is hereby sutbor-
     Ined end dlreoted ta refund t0 8ny t8terSn Who is
     8 regldent Of T4X88 within       the mCWting Of this AOt
      the 8mount by shloh 81~7 8d jumted ooBpmntion            p8J-
     ment. is here8ft4r    8atU8lly   reduaed on 8OCOUnt of
      tuition psymnts snide by the Pedor8? gOV4nU!Wnt ta
      wah edUC8tIOn81 Institutfbn iOr suOh t4ter8n.s
                                                                                           1.32


Ronor8bls    E. I?. D8ri8 - p8&0 6




             Upon    l
                 e8reRal rtudy of the text of the Aot 8s 8 whole,
we 8re Of the Opinion yOUr qUe8tiane 8hOUld be 8nSwOred 8s iOll0~~1

             (1)     The proririon        a? Seatlou 4   with rerpeot  to the        re-
fund   to 8ny reter8m       by the   eduOatiOn81     im8titUtiOm   aonormrd         par-
t8fD8   ODlf to &uitioQ         papleDtr*         The word0 'duem', "feem~, 8nd
‘Oh8rgO8”       8re lrredirOB $+1aeOto p180@ 131the V8rlOl1a SOOtiOns
of    the  Aot,    but the oontext        in rhloh muoh Word8 8re used indiO8tes
tb8t     they oontemplated ah8rge8             other     th8a   tor  tuition. The Act 88
8 whole     rhorr      tlut  the Legisl8turO 8~pt'OOlatOd md h8d in rind the
dliferent       rigni?iarnoe      of thO8e word8 , 8nd U8ed them rdrl8edly.
‘tiitiOnm       ir   8 word oi much n8rrOTbF             IDe8ning   th8n 'Ob8rge8', and
there     18 nothin& to indiaate            the   tegi8l8ture       U8Od euoh term in 8
blV8dOr sense than that Of itm OO~On~y                        understood and ~~811~   oo-
oepted     popul8r ae8ning.

           (2)  By the 88IOO tokens we 88-O Of the Opinion th8t   four
reoond que&ion   likeviae should be 8n6rered in the nemti+e.        lt
18 only reoelpt8 for 'tuition' th8t   8re  t0 be refunded.  How, the
M.00 per hour tar flight   in8tNOtiOn.    mid by the reterw     in the
m8nneP 8t8tOd by YOU 18 not 'tuition.*     The ln8tltutlon In no m8n-
nor beneilte from the reoelpt of ruoh ices or oharges, but on the
oontr8ry, it 1s Jn the vature of an out-of-poaket expense hy the
lnstltutlon for the benefit of the teteron    only.

               We   truet   that   what    we   h81e s8ld   8ufrioientlJ   8nrrere
your inquirlen.




                                                               Amsiii8nt